UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7489


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TREMAYNE KENDRICK BLACKWELL, a/k/a Little Kenny, a/k/a Tremayne
Oakley Kendrick, a/k/a Tremayne Kendrick Blackwell, a/k/a Kenny, a/k/a Kendrick
Jermaine Oakley, a/k/a Kendrick Tremayne Oakley,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Richard L. Voorhees, District Judge. (5:05-cr-00257-RLV-DCK-1)


Submitted: March 20, 2017                                         Decided: March 29, 2017


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tremayne Kendrick Blackwell, Appellant Pro Se. William Thomas Bozin, Thomas A.
O'Malley, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Tremayne Kendrick Blackwell seeks to appeal his conviction and sentence for

conspiracy to possess with intent to distribute cocaine and cocaine base, in violation of 21

U.S.C. §§ 846, 851 (2012). We dismiss the appeal as untimely.

         In criminal cases, the defendant must file the notice of appeal within 14 days after

the entry of judgment. Fed. R. App. P. 4(b)(1)(A). Although this time limit is not

jurisdictional, United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), we may raise

the Rule 4(b) time bar sua sponte when judicial resources and administration are implicated

or the delay has been inordinate, United States v. Mitchell, 518 F.3d 740, 750 (10th Cir.

2008).

         The district court first entered judgment on February 18, 2009, and entered

judgment resentencing Blackwell on December 3, 2015. Blackwell filed his notice of

appeal on October 25, 2016, long after the 14-day appeal period expired. Because

Blackwell did not file a notice of appeal that was timely or within the time period during

which the district court had the authority to extend the appeal period, Fed. R. App. P.

4(b)(4), and because the delay in filing has been inordinate, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              2